            Case 1:18-cv-04814-WMR Document 13 Filed 03/28/19 Page 1 of 2




 1
                         UNITED STATES DISTRICT COURT
 2                       NORTHERN DISTRICT OF GEORGIA
 3

 4
     KENTON WYNTER,                ) Case No. 1:18-cv-04814-WMR
                                   )
              Plaintiff,           ) JOINT STIPULATION OF
 5
                                   ) DISMISSAL WITH PREJUDICE
          v.                       )
 6
                                   )
 7
                                   )
     CAPITAL ONE BANK (USA), N.A., )
 8
                                   )
              Defendant.           )
 9

10
             JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
11
           Plaintiff, Kenton Wynter (“Plaintiff”), and Defendant, Capital One Bank
12

13
     (USA), N.A., pursuant to Federal Rule of Civil Procesure 41(a)(1)(A)(ii), and

14   pursuant to an executed settlement agreement between the parties, hereby stipulate
15
     to the dismissal of all of Plaintiff’s claims in this action against Defendant WITH
16
     PREJUDICE, with each party to bear its own costs and fees.
17

18   //

19   //
20
     //
21
     //
22

23


                                            -1-

                         JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
            Case 1:18-cv-04814-WMR Document 13 Filed 03/28/19 Page 2 of 2




 1                                         JOINTLY SUBMITTED,
 2   Date: March 28, 2019
 3
     By: James A. Sellers, II                    By: /s/ Jennifer Ziemann
 4   James A. Sellers, II                        Jennifer Ziemann
     Law Offices of Jeffrey Lohman, P.C.         Burr & Forman, LLP-ATL
 5
     4740 Green River Rd., Suite 310             Suite 1100
 6   Corona, CA 92880                            171 17th St., N.W.
     T: (657) 363-4699                           Atlanta, GA 30363
 7   jamess@jlohman.com                          T: (404) 685-4336
 8
                                                 jziemann@burr.com

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


                                           -2-

                       JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
